OFFICE OF THE ATTORNEY           GENERALOFTEXAS                 '




xr. 0. J. 5. Elllngeon
General Xanager
Texan Priwn Sycrtsn
Huntsrille, Texar

Dear Sir:




          In oplnlon Islo.
                         0-m                              tent, bated Xay 13,
1X59, a oopy OS whloh                                      held that J. D.
Chapnan, Gin Superinto                                         rrfeire   Yay   1,
1939; by reaaon*ef a                                           8 Texa8 Prison
Board oni[aroh 6                                               tion a8 af May 1,
1939, and by roa                                               Erlwn
                                                                Xaimger, haQ
COrlTqwQ to xr.                                                 tb th8 racp4Bst
that he aonply vi                               fn hi8 written remlgnation
errectirf4 my 1,




                                   and R. P. Thoqwn       b@i@kW         ed    a8   or
                                  ution prorlbed that~;~then                   be any
                                  that the bttornoy 0aerd’~‘askeQto
                                  all raet8 presuitd  relative to the
                               ~8 or the Board or Mareli 6, 1939.
          ~10~6 J. D. chapan wIL8ai8aharged errwiirr a8 or
Map 1, Z939, aa pointed out in our option of M~.J 13, 1939, be
rould n&t be due ~JIJpay buyoad that Qate. ?'romtineiniornstlon
you   r’urSIi8hOd      u8   in your lottrr or June 9, 1939, it appear* that
the   exaat     nation      rS8 takw nith rwpsat   to R. E. ?bDapwn a8 wa8
taken    in   the oaes of J. D. Chapman.          mw0rr,          mar epinien 0r
May lS, 1939, would apply equally tb B,E.                Thqwn.
xr. d. J. a. xllingron, P6ga 8.

         as therefore hold that under the fact8 aubm%tted 8lnoa
Mr. Chapmn and Mr. Thomp8on were paid  for thair 8snloer u
to May 1, 1939, the Prfwa Syrten haa fulfilled it8 oblllgatPOM
to them.
                                       Your8 very truly
                                  AlTOR#EyGlMRR4L OF TEXAS

                                  BY
                                                D. D. Yahon
                                                  ASSISTANT